Citation Nr: 0938194	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-32 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), a psychotic disorder and a bipolar disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to January 
1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a decision by the RO.  

In June 2006, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing has 
been associated with the claims file.  

The Board remanded this claim in August 2007 so that 
additional development of the evidence could be conducted.  


FINDINGS OF FACT

The currently demonstrated bipolar disorder with psychotic 
features is shown as likely as not to have had its clinical 
onset during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bipolar disorder with psychotic 
features is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under 
VCAA, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is also required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Letters dated in July 2004 and July 2007, and a statement of 
the case (SOC) mailed to the Veteran in October 2005, 
satisfied the VCAA notice criteria.  The claim was 
readjudicated in a recent June 2009 supplemental SOC.  As 
part of a March 2006 letter, the Veteran was notified how 
disability ratings and effective dates were assigned.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, pursuant to the Board's August 2007 remand such an 
examination (with accompanying medical opinion) was afforded 
the Veteran in April 2009.  In this case, there is no 
evidence of any failure on the part of VA to further comply 
with VCAA that reasonably affects the outcome of this case.  

Also concerning VA's "duty to assist," pursuant to the 
August 2007 remand records were obtained from the Social 
Security Administration (SSA).  The Veteran was also provided 
an opportunity to assist VA in its effort to obtain certain 
specifically-named private medical records.  These include 
those from the "Institute of Living, UCONN and Middlesex."  
See April 2004 VA mental health progress note.  

While other medical records were obtained by VA subsequent to 
the August 2007 remand, as of the date of this decision, the 
Veteran has not provided VA the sought after information.  
The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has presented competent lay evidence of the 
incurrence of his being stabbed in the thigh while in the 
military.  He relates the development of his claimed 
psychiatric problems to that event.  A lay statement dated in 
June 2007 supplied by a case manager associated with a 
program facility attended by the Veteran, and in support of 
the Veteran's contentions of a relationship between his 
claimed psychiatric problems and service, is also on file.  

A careful reviews of the Veteran's service treatment records 
shows that he was stabbed in the left anterior thigh in 
October 1991.  A medical examination report, dated in January 
1992, and shown to have been in association with the 
Veteran's release from active duty, shows that a scar on the 
left thigh was documented.  Clinical evaluation of his 
psychiatric state was normal.  

The post-service medical records include both VA and private 
records.  The report of an April 1992 VA general medical 
examination makes no mention of any pertinent complaints or 
findings.  

A June 1992 letter from a VA physician shows that the Veteran 
was seen in March 1992 for left leg pain.  The physician 
noted that the Veteran might have difficulty meeting the 
physical requirements of his reservist training, due to pain 
or discomfort, which might be due to scar restriction or 
psychogenic reason.  

The private medical records dated in March 2000 show that the 
Veteran incurred physical injuries (back) as a result of 
being physically attacked at work.  

An August 2000 State of Connecticut Disability Determination 
Services report shows that the Veteran reported being out of 
work for the past 5 months or so.  He added that his last 
boss was physically and mentally abusive towards him.  He 
essentially claimed to be unable to work due to his work-
related physical injuries.  

A December 2000 private medical record shows that the Veteran 
complained of being depressed since incurring an injury at 
work.  It was noted that he had been assaulted at work.  The 
2000 attack had triggered flashbacks associated with his 
being injured in the military.  PTSD was diagnosed.  

An April 2004 VA mental health progress note shows that a 
diagnosis of schizoaffective disorder was ruled out.  

The Veteran, in August 2004, claimed to have PTSD as a result 
of being stabbed during active service.  

A September 2004 private psychiatric evaluation report shows 
that the Veteran reported being stabbed in 1991 by another 
soldier while in Marine Corp.  He added that, since then, he 
had been anxious, fearful and suspicious.  He had not been 
treated by VA because he did not trust them.  The Veteran was 
noted to be receiving SSA disability benefits.  The diagnoses 
included that of PTSD and personality disorder with schizoid 
traits.  

The Veteran was afforded a VA PTSD examination in connection 
in March 2005 when the interview was not completed as the 
Veteran "became increasingly agitated through the interview 
and left abruptly."  

The examiner noted that there was insufficient evidence to 
conclude that the Veteran was suffering from PTSD because his 
full military and clinical history could not be obtained at 
that time.  Furthermore, he stated that review of additional 
medical records would be essential.  

A February 2006 VA mental health progress note includes a 
diagnosis of paranoia.  
An October 2006 VA mental health record includes a diagnosis 
of bipolar disorder with psychotic features.  Another VA 
mental health record, also dated in October 2006, shows 
diagnoses of delusional disorder and PTSD.  

An October 2007 VA mental health progress note shows that the 
Veteran reported being stabbed in the leg while in the 
Marines.  He reported having a "nervous breakdown" 
following the attack.  He had another incident as a civilian 
while working at a tool making company.  This incident 
involved his being physically assaulted.  

Of note, the Veteran alleged that in both cases he was 
attacked by a "dark-skinned Jamaican."  The examiner 
diagnosed psychosis, possibly bipolar disorder with severe 
psychotic features.  The criteria for PTSD was noted not to 
have been met.  

The VA examiner added that it was more likely than not that 
the onset of the Veteran's psychiatric disability occurred 
during his time in active military service.  He added that 
the evidence supported a finding that the Veteran had a first 
manic/psychotic break while in the military.  

Most recently, the Veteran was afforded a VA PTSD examination 
in April 2009.  A review of the examination report shows that 
the Veteran was first seen for VA treatment in 2004.  Various 
diagnosed disorders included those of schizoaffective 
disorder, bipolar disorder and PTSD.  

The Veteran provided a history of being stabbed in the 
military as well as being attacked in a work-related assault 
in 2000.  In reviewing the October 2007 VA medical record, 
the VA examiner commented that there was little evidence, 
contrary to the opinion rendered in 2007, that the Veteran 
had his first psychotic break during the military.  

The Board observes that the Veteran's service treatment 
records are negative for any complaint or finding of a 
psychiatric disorder.  This finding (absence of in-service 
psychiatric treatment) was confirmed by the VA examiner in 
April 2009.  However, it is shown that the Veteran was 
stabbed in the leg during service.  

The Veteran is not shown to have sought psychiatric treatment 
until several years after service.  The 2000 treatment record 
corresponded to the time the Veteran was attacked in a work-
related assault.  Following examination, the examiner 
provided diagnoses of psychotic disorder not otherwise 
specified, and features of bipolar disorder.  

The examiner added that, as the Veteran's current pathology 
was centered on his recollection of his military experiences 
(possibly more connected to perceived deception and 
mistreatment by the military rather than the reported 
attack), it could be stated that his condition was related to 
his service.  There was noted to be no substantiation of his 
reported experiences, other than the findings of the in-
service stab wound.  

The examiner added that the Veteran was clearly suffering 
from significant psychiatric symptomatology, which was not 
indicative of PTSD.  Rather, more likely the Veteran's 
psychiatric problems were noted to consist of a bipolar 
disorder and/or a psychotic disorder with significant 
paranoid features.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
§ 3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for "chronic" conditions, 
such as psychoses, when a chronic disease manifests itself in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran currently has the same condition.  
38 C.F.R. § 3.303(b).  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

When the claimed stressor is not related to combat, such as 
in this case, a veteran's lay statements alone are not 
sufficient to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence substantiating the veteran's testimony or statements 
as to the occurrence of the claimed stressors.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

In deciding whether a veteran has a current disability due to 
military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran's statements 
describing his symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, the medical evidence shows that, while diagnoses of 
PTSD have been made during the course of the Veteran's 
appeal, both VA examiners have found that the Veteran did not 
meet the criteria for a diagnosis of PTSD (see 38 C.F.R. 
§ 4.125(a)).  In fact, the medical evidence shows that the 
Veteran's symptoms generally are more consistent with a mood 
disorder.  

Of significant import are the VA examination findings in 2007 
and 2009.  As reported, after diagnosing psychosis, with 
possible bipolar disorder with severe psychotic features in 
October 2007, a VA physician opined that it was more likely 
than not that the onset of the Veteran's psychiatric 
disability occurred during his active duty military service.  

The VA examiner in the April 2009, while observing that the 
evidence of record essentially does not show the Veteran 
having psychiatric problems while in the military, did state 
that much of the Veteran's current pathology was centered on 
his recollection of military experiences.  He then added 
that, though there was no substantiation of the Veteran's 
reported experiences, other than his being stabbed, "it 
could be stated that his condition [was] related to his 
service."  

Even though the psychiatric-based diagnoses were provided 
several years following the Veteran's service separation, 
when a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service, or by evidence that a presumption period 
applies.  Velez v. West, 11 Vet. App. 148, 152 (1998).  

The Board notes that a VA examiner's uncontroverted findings 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
Although the examiner, particularly in October 2007, placed 
significant weight on the Veteran's self-reported history, 
the Veteran, as a lay person, is competent to report on the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); see also Espiritu v. Derwinski, 
2 Vet. App. 482 (1992) (a veteran is not competent to offer 
opinions on medical diagnosis or causation).  

In conclusion, the Board notes that, when there is a 
proximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence being in relative equipoise, the 
benefit-of-the-doubt rule applies.  Gilbert, 1 Vet. App. at 
55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Accordingly in resolving all reasonable doubt in the 
Veteran's favor, service connection for a bipolar disorder 
with psychotic features is warranted.  


ORDER

Service connection for a bipolar disorder with psychotic 
features is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


